165

;‘U
iy
:T                      OFf=lCE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
iQ                                              AUSTIN
(  QIIOVSRsCLL=mm

J ~~*I”=* Olll.“.L


               lionorablo R, F. Voblnnoa
               County Attorney
               tiillsoy county
               Rnysondvi lie, ‘feza:aa
               Dam!     sirt




                               wo are ih reoe
               reoent  ds,tr, r
               rtet8d 8b’ove.
               leftema *r).md
                                                                           166


Honorable    R. F. RobIneon      Page 2

            *On Nawaber   13,   1941,   this   Board approved   a
      Olaim of Wlllaoy   County for $2b9pr655.11 that ~88
      @peat for the oonrtruotlon   of U. 8, El&way Ho.
      81 rrom Raymondrllle   Baat to San Perllta.    Thlr
      rectlon  of the road being in Road Dlrtriot    No. 2.
            ‘This highway was derlgnated     on July 25, 1939
      and in order to rapar the ootmty for the Stat**s
      uhnre of the prlnolpal     and lntare@t maturing rroln
      July 25, 1939 to Umeabor 13, 1941, the 8lnkIm         fund
      of Road Dlrtrlet   190. 2 uaa ored1t.d wltb $28,065.65 .
      TJm brrlgaatlon   o? thir, road wan irola Ramondrllle
      to San Perllta   only and the seotlon    of the road
      from Sea Perllts    to Red Flmh Bay ~1) not drelgnated
      Ma 18 n0t n01 6 pm        Of the St&I m&h-J     SYstUL
             wl%ragraph q8” af Seotlon 6, of the Bond
      A88UEl@Ol& AOt, prtiid.8:
             *@ An 80on a6 p,raotibabla        after tha pmrnee
      of thlr Aob and batore the L&or81 Road Aooount
      is ullooatsd    to thr oountio8,        the Board rhall
      dr$maIno the amounteaotooanty and oeoh doffned
      rord dirtriot has paid 8lnoo fanusry 1, 1983 under
      the grotieions of Ohapter 13, Aotr of the Th&l
      Called S8881Ollof the FOT?p8iSOOnd X.eglrl8turea8
      W&&d        BOmrd ltr debt 8Ort10. P oil bond8 whloh
      lt t&i &l~e of payment rara slI#b Pe to ~&rtIolpste
      in the Oount~ mid Road Dir&Hot Hi&may Fund, an4
      8hal.l   drduot ROE the aawnt pal& by suoh oounty or
      d~flmd     road dlatrlot     any and all admnoomut8          made
      by the Board to mmh oounty or defined mad diatriot
      in adjusting,     refua8lng,      OT prepnylm    the l llelblr
      obllgatlonm    of suoh oouatp or defln4 road dirrtrlet,
      a114after mekIng muoh deduotloar,           the Baerd aim11
      ore&it the Later&l,RiMd Aooaunh of eaah OOuntg or
      deilned    road dlstrlot     with the not balanos      oontrlbuted
      by suoh oollaty or rota dirtriOt toward the retlre-
      ment of said eligible        obllgstlona    end aaid funds
      ao eredlted to any oount           or defined road dintriot
      may br used or upemled          ?iy the eountlu     an6 Uofined
      rond di8triet for the pur908W authorlaod              in thllr
       ~8etloa.’
            ‘In rlcsr oi this prorlslon, it appear that
      the risking fURa Of this TOed distriot we0 Oredit8d
      in error and theme funda should hove bean o?rdltOd
      to the Lateral notad Aooouat of Poad Di8briOt X0. 2.'
            3. You adtlm us that the OOUatirhaa a OUEp1U8
of fund* in the interest       end rinkIn$ fuad ruifhient t0
pay approxlmatelp       two y~ara requiremeRt8 in advanoe, and
that all lnstsl.l.aents     of interest nnd sbkin&f fund to date
hare bsoa paid.
Xemrablr R. 1. Robinson                   -g*    3
            &. You adries ua that It Ia poasIblo to
     obtaltl 8 rrry gainful oMtroot   ,-to axtond the
     Rod flah By road far lat~ral q&la.        protldad
     uu of thla money whloh was rabmnod to tha
     diatrlat   ry be uoad f0r that purpoOo.
          Tezl ro~uoat 00r opinion raa to the authority   of
tho hmmiaa~onIrO* UourtC, 088 e pwtlon      o? this money
6Or th6t BltE~OO.
          lkplyb               to the abew,       tou    are adtlrod that
Art1010 66744-7,          Yortlon'a
                                 AMot*te4               R.C.S. oontaltla
the tB11orin6 hll6UIli&@l
               “Any fund.           romiaing    ia tha Lataral             Roa4
     -4        Of    W   00tSt~     Ott.?     tho gYrOat          Of JWirOi~,
     intrrut          ukd dakbag       ipaR     r~@r~monto          &a* Qo
     Mturblg          la #lot   firral      yru     or Boa48         OS    nrrmt8
     uhlah      war.     losuedby muah rasaty br rod
                         laelly
     410t%10t prfor lo anaar~  2, 1939, thr proMoa
     o iwh lowha zalotuall~ upudlti  in the oeaatmotlan
     OT lmprovront of latarti oeuntr roedr, may be uard
     bytharountp  oadar dlreotiaaof thoGm8l~~ion.r~'
     Courtier waoa    or lll a? thtolltiy     puqoaort
          *(8) Per the *a,rgalaition of right-of-mm
     for roar&  l&oral  roa4m   an4 ior tho paymud of
     la@   Ob&i&ltiOEO inOPrn4 th#lrt@r     prt0O to
     Jan. 2, 1999t
               *lb) Far bho oonatmotlon                 6s   irpro+urubt
     of letarnl          rsr4.i
            "(0) For Oh. pus~0.0 0f lUJ?j410mOJltI~ f-8
     OBBFOBr&dd by th8 tbitrd       8td.O ~TWlUlLUkt fO@
     work* ptogwaa A4nhlatratltm as may ba em40
     0tkilablO    to &ha 0oMti80   Of OhiS Stat0 ?C
     ootratf lotrral   roa4 oonatruot~0n~arA4

               -(a) For the ptlrBOO*O Of 0                w~tIa& with the
     S$ataXlgh~                Do     rtmmtmb        th.
                                                       @!Io&erd-OWkm.~t
     ifi the        Oonotmot      r 0a of farm-to-mrwkrt            roads.          Fro-
     rId4,    thnt whore oUOh itio !k?O~UOd  iO?                            the     OOa-
     0tru0t1o.n or ImprOr0m0nt of oorultylateral                              roads,
     auoh 00mmwotlon  o? improvement of aoiintr lat0r01
     mada shall br mada UadW tha l llpSrTiOiOXl Of a OaWt@nt
     dn@l40?."
I   Ho~~orabla 8. t.   Wblneon

                -a quote   further
                                     Fag6 I

                                      fmx8 aaid   di;rtlcle   667&p7   as
     roiiom:

                  “In tha avant that the fu~4e so rtaslted
          by the eowity iron tha Lateral ‘.ond nocount am
          iA rxaese of the !umuAt required       to !?cst the
          prlnolpal    and lntcrsat   of its mturlnc    road bond
          oblfgs:.iona   for the next flroal   fear the Coumla-
          alonera~ Court may eleot to um auah exuaae money
          alloostod    to It iroar the Latarl   Toad AooouAt,
          ~4 1A auoh ev6At; it ahallnotity,          iA wrltin~,
          the said Bonrd, of its      oleotion to make use of
          SSfd ClOAS~.”
              It la our opinion  that the ComaIaaImcr8~  Court
    may use a portion of this I.&oral t;oad iQnd tar the
    bxtmslon  of the topring of ths T.sd Fish Bay road base4
    upon the atntsment of Sacts as state4   hcrakk,
                                        Tours   wry   truly




                                                  C. F. Gibson
                                                      AaalrtMt